DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-19 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-25 of the US Patent 9300398, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the US Patent 9300398 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9300398 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9300398

An optical communication apparatus comprising:
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter and a peak output power of 1 kilowatt or greater;
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter;
a modulation element that applies a modulation signal to the said beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication or sensor apparatus;
a modulation element that applies a modulation signal to the beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication apparatus; 
a said second optical communication or sensor apparatus that receives the modulated optical signal and converts it into a modulated electronic signal to be used locally or retransmitted to another location either optically or by some other means.
an optical transceiver that receives the modulated optical signal and transmits the modulated optical signal for receipt by the second optical communication apparatus;

wherein the optical transceiver is configured to detect atmospheric elements enabling analysis of a backscattered signal of an air-borne particulate signature of the detected atmospheric elements to enable adjustment of the beam generated by the USPL source enhancing atmospheric penetration.


As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 9300398 is the recitation of “a peak output power of 1 kilowatt or greater”, however, this is an obvious variation and based on Kitaoka et al (US Pub 20040086005) Fig 1, paragraphs [33][34] one of ordinary skill in the art can make a modification and have an USPL source that generates a beam comprising light pulses having a peak output power of 1 kilowatt or greater i.e. as an alternative so that the USPL source generates light pulses with high peak output power in order to reach longer distances. In addition to these differences, Claim 1 of the instant application is merely a broader version of Claim 1 of the US Patent 9300398 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note EX parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary 

In addition, Claims 1-19 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-22 of the US Patent 9673901, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the US Patent 9673901 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 9673901 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 9673901
An optical communication or sensor apparatus comprising: 
An optical communication transceiver system comprising:
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter a peak output power of 1 kilowatt or greater;


a pulse multiplier module external to the said USPL and configured to receive the beam and increase the native pulse repetition rate of the beam, wherein the said pulse multiplier module comprises a laser beam splitter and a laser beam recombiner and at least one of the following located between the laser beam splitter and laser beam recombiner: (1) a series of fixed length fiber optic delay lines having varying lengths, (2) a series of fiber optic coils each wrapped around the circumference of a cylindrical piezoelectric element that expands or contracts in circumference when electrically actuated, or (3) a series of piezoelectric elements that axially expand or contract a microfiber collimator when electrically actuated;
a modulation element that applies a modulation signal to the said beam 


an optical receiver configured to receive a second modulated optical signal comprising second data from the second optical communication transceiver system.

 
As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 9673901 is the recitation of “a peak output power of 1 kilowatt or greater”, however, this is an obvious variation and based on Kitaoka et al (US Pub 20040086005) Fig 1, paragraphs [33][34] one of ordinary skill in the art can make a modification and have an USPL source that generates a beam comprising light pulses having a peak output power of 1 kilowatt or greater i.e. as an alternative so that the USPL source generates light pulses with high peak output power in order to reach longer distances. In addition to these differences, Claim 1 of the instant broader version of Claim 1 of the US Patent 9673901 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note EX parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Therefore, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 9673901. 

Furthermore, Claims 1-19 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 1-23 of the US Patent 10644793, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the US Patent 10644793 and is covered by the Patent since the Patent and the application are claiming common subject matter, as follows:

The following is an example of how Claim 1 of the instant application and Claim 1 of the US Patent 10644793 are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 10644793
An optical communication or sensor apparatus comprising: 
An optical communication transceiver system comprising:
a peak output power of 1 kilowatt or greater;
an ultra-short-pulse-laser (USPL) source operating in the wavelength range of 1.3 to 1.6 microns, the USPL source configured to generate a beam having a mode-locked pulse repetition rate comprising light pulses each having a duration of approximately one (1) nanosecond or shorter;

an electronic switching element external to the said USPL source configured to provide an electronic clock signal suitable to control the mode-locked pulse repetition rate of the USPL source;
a modulation element that applies a modulation signal to the said beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication or sensor apparatus;
an optical modulation element external to the said USPL source driven by an electronic data signal from the said external electronic switching element that is synchronized with the said clock signal and configured to apply a non-return to zero modulation signal to the said optical modulation element resulting in first data impressed on the said light pulses in a return to zero first modulated optical 

an optical receiver configured to receive a second modulated optical signal comprising second data from the second optical communication transceiver system.

 
As shown, besides the different wording, the only differences between Claim 1 of the instant application and Claim 1 of the US Patent 10644793 is the recitation of “a peak output power of 1 kilowatt or greater”, however, this is an obvious variation and based on Kitaoka et al (US Pub 20040086005) Fig 1, paragraphs [33][34] one of ordinary skill in the art can make a modification and have an USPL source that generates a beam comprising light pulses having a peak output power of 1 kilowatt or greater i.e. as an alternative so that the USPL source generates light pulses with high peak output power in order to reach longer distances. In addition to these differences, Claim 1 of the instant application is merely a broader version of Claim 1 of the US Patent 10644793 and it has been held that an omission of an element and its function is obvious to implement if the remaining elements perform the same function as before. In 
             
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "by some other means" in line 12.  However, it is not clear what the “some other means” are. The claim and/or specification has failed to define the limitation “by some other means” thus making this claim indefinite.

8 recites the limitation "the optical pulse width" in line 2. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the peak optical pulse power" in line 3. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the optical transceiver" in line 3. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the remote receiving apparatus" in line 5. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the remote receiving apparatus" in line 5. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the second optical communication or sensor apparatus" in line 10. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the second optical communication apparatus" in lines 25-26. However, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-7 and 9-19 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Kitaoka et al (US Pub 20040086005).

Regarding Claim 1, Chaffee discloses an optical communication or sensor apparatus comprising:  
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (Fig 3, Fig 32, 
a modulation element that applies a modulation signal to the said beam generated by the USPL source to generate a modulated optical signal, the modulation signal carrying data for transmission to a second optical communication or sensor apparatus (Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where a modulation element 302 applies a modulation signal to the beam generated by the USPL source 102 to generate a modulated optical signal and where the modulation signal carries data for transmission to a second optical communication or sensor apparatus 204 (step 3204)); 
a said second optical communication or sensor apparatus that receives the modulated optical signal and converts it into a modulated electronic signal to be used locally or retransmitted to another location either optically or by some other means (Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where the second optical communication or sensor apparatus 204 receives the modulated optical signal and converts it (e.g. via 804) into a modulated electronic signal to be used locally or retransmitted to another location (e.g. 810) either optically or by some other means (step 3210)).  
Chaffee fails to explicitly disclose the ultra-short-pulse-laser (USPL) source generating a beam comprising light pulses having a peak output power of 1 kilowatt or greater.
However, Kitaoka discloses 
an ultra-short-pulse-laser (USPL) source generating a beam comprising a light pulse having a peak output power of 1 kilowatt or greater (Fig 1, paragraphs [33][34] where an USPL source generates a beam (i.e. Output Light) comprising a light pulse 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee, with the teachings of the USPL source as described in Kitaoka. The motivation being is that as shown an USPL source can generate a beam (i.e. Output Light) comprising a light pulse having a peak output power of 1 kilowatt or greater (i.e. a peak power of about 1 to 10 kW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee and have an USPL source 102 that generates a beam comprising light pulses having a peak output power of 1 kilowatt or greater (i.e. a peak power of about 1 to 10 kW) i.e. as an alternative so that the USPL source 102 generates light pulses with high peak output power in order to reach longer distances and which modification is a simple implementation of a known concept of a known USPL source into another for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/Proportion” states that a change in size/proportion (peak output power) of known elements (light pulses) of a prior art is not patentable because it is obvious and requires only ordinary skill in the art to perform.

 Regarding Claim 2, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the said modulation element comprises at least one of a direct modulation element, an indirect modulation element, and an external modulation element, the external modulation element being external to the 

Regarding Claim 3, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the pulse duration is less than approximately a picosecond (Chaffee Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] and claim 3 where the pulse duration is less than approximately a picosecond).  
 
Regarding Claim 4, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the pulse duration is less than approximately 100 femtoseconds (Chaffee Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] and claim 4 where the pulse duration is less than approximately 100 femtoseconds).    

Regarding Claim 5, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the duration is less than approximately a femtosecond (Chaffee Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] and claim 4 where the pulse duration is less than approximately a femtosecond).   
  
Regarding Claim 6, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the peak optical pulse power is equal to or greater than 5 kWatts (Kitaoka Fig 1, paragraphs [33][34] where the peak optical pulse power is equal to or greater than 5 kWatts (i.e. a peak power of about 1 to 10 kW)).  

Regarding Claim 7, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the peak optical pulse power is equal to or greater than 10 kWatts (Kitaoka Fig 1, paragraphs [33][34] where the peak optical pulse power is equal to or greater than 10 kWatts (i.e. a peak power of about 1 to 10 kW)).  

Regarding Claim 9, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus further comprising an optical multiplexer that multiplexes more than one data channel into the beam (Chaffee Fig 3, Fig 8, Fig 10, Fig 32, paragraphs [82][87][89][160] where an optical multiplexer 1020 multiplexes more than one data channel into the beam (e.g. from 1022)).    

Regarding Claim 10, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus further comprising an optical amplifier disposed between the USPL source and an optical transceiver, the optical amplifier increasing the output power of the modulated optical signal transmitted by the optical transceiver (Chaffee Fig 3, Fig 7, Fig 8, Fig 32, paragraphs [82][86][87][160] where an optical amplifier 604 is disposed between the USPL source 102 and an optical transceiver (106) and where the optical amplifier 604 increases the output power of the modulated optical signal (i.e. from 302) transmitted by the optical transceiver (106)).  
 
Regarding Claim 11, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the optical amplifier comprises at least one 

Regarding Claim 12, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus further comprising a second USPL source supplying a second beam of light pulses to the optical transceiver, the second USPL source serving as a tracking and alignment beacon to determine or verify a target point for the transmitted modulated optical signal at the remote receiving apparatus (Chaffee Fig 3, Fig 8, Fig 9, Fig 32, paragraphs [82][87][88][160] where a second USPL source 904 supplies a second beam of light pulses to an optical transceiver (106) and where the second USPL source 904 serves as a tracking and alignment beacon to determine or verify a target point for the transmitted modulated optical signal (i.e. from 302) at a remote receiving apparatus 204).   
  
Regarding Claim 13, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein a tracking and alignment beacon signal is generated within the modulated optical signal, the tracking and alignment beacon signal being used to determine or verify a target point for the transmitted modulated optical signal at the remote receiving apparatus (Chaffee Fig 3, Fig 8, Fig 9, Fig 32, paragraphs [82][87][88][160] where a tracking and alignment beacon signal (i.e. from 904) is generated within the modulated optical signal (i.e. from 302) and where the tracking and 

Regarding Claim 14, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus further comprising a polarization dependent multiplexer component that multiplexes optical signals of differing polarizations before transmission of the modulated optical signal to the second optical communication or sensor apparatus (Chaffee Fig 3, Fig 8, Fig 10, Fig 32, paragraphs [82][87][89][160] where a polarization dependent multiplexer component 1020 multiplexes optical signals of differing polarizations before transmission of the modulated optical signal (i.e. from 1004) to the second optical communication or sensor apparatus 204).    

Regarding Claim 15, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus further comprising a polarization dependent de-multiplexer component that de-multiplexes optical signals of differing polarizations received as a second modulated optical signal from the second optical communication or sensor apparatus (Chaffee Fig 3, Fig 8, Fig 10, Fig 32, paragraphs [82][87][89][160] where a polarization dependent de-multiplexer component 1026 de-multiplexes optical signals of differing polarizations received as a second modulated optical signal from the second optical communication or sensor apparatus 204).   

Regarding Claim 16, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the de-multiplexed optical signals are each 
 
Regarding Claim 17, Chaffee discloses a method comprising: 
an ultra-short-pulse-laser (USPL) source that generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (Fig 3, Fig 32, paragraphs [82][160] where an USPL source 102 generates a beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (step 3202));   
applying modulation signal to the beam to generate a modulated optical signal, the modulation signal carrying data for transmission to a remote receiving apparatus (Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where a modulation element 302 applies a modulation signal to the beam to generate a modulated optical signal and where the modulation signal carries data for transmission to a remote receiving apparatus 204 (step 3204)); 
receiving the modulated optical signal at an optical transceiver (Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where an optical transceiver (106) receives the modulated optical signal (step 3206)); and 
transmitting, using the optical transceiver, the modulated optical signal for receipt by the second optical communication or sensor apparatus (Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where the optical transceiver (106) transmits the modulated optical signal for receipt by a second optical communication or sensor apparatus 204 (step 3210)). 

However, Kitaoka discloses 
an ultra-short-pulse-laser (USPL) source generating a beam comprising a light pulse having a peak output power of 1 kilowatt or greater (Fig 1, paragraphs [33][34] where an USPL source generates a beam (i.e. Output Light) comprising a light pulse having a peak output power of 1 kilowatt or greater (i.e. a peak power of about 1 to 10 kW)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee, with the teachings of the USPL source as described in Kitaoka. The motivation being is that as shown an USPL source can generate a beam (i.e. Output Light) comprising a light pulse having a peak output power of 1 kilowatt or greater (i.e. a peak power of about 1 to 10 kW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee and have an USPL source 102 that generates a beam comprising light pulses having a peak output power of 1 kilowatt or greater (i.e. a peak power of about 1 to 10 kW) i.e. as an alternative so that the USPL source 102 generates light pulses with high peak output power in order to reach longer distances and which modification is a simple implementation of a known concept of a known USPL source into another for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/Proportion” states that a change in size/proportion (peak output power) of known elements (light pulses) of a 

Regarding Claim 18, Chaffee as modified by Kitaoka also discloses a method wherein the applying a modulation signal to the optical beam is performed by a modulation element, the modulation element comprising at least one of a direct modulation element, an indirect modulation element, and an external modulation element, the external modulation element being external to the USPL source (Chaffee Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] where the modulation element 302 applies a modulation signal to the optical beam and where the modulation element 302 comprises an external modulation element and where the external modulation element is external to the USPL source 102).   

Regarding Claim 19, Chaffee discloses an optical communication or sensing apparatus comprising: 
a first USPL source that generates a first beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where a first USPL source 102 generates a first beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (step 3202));  
a second USPL source that generates a second beam comprising light pulses each having a duration of approximately 1 nanosecond or shorter (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where a second USPL source 1002 generates a second beam 
a first modulation element that applies a first modulation signal to the first beam to generate a first modulated optical signal, the first modulation signal carrying first data for transmission to a remote optical communication apparatus (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where a first modulation element (302 or 1004) applies a first modulation signal to the first beam to generate a first modulated optical signal and where the first modulation signal carries first data for transmission to a remote optical communication apparatus 204 (step 3204));  
a second modulation element that applies a second modulation signal to the second beam to generate a second modulated optical signal, the second modulation signal carrying second data for transmission to the remote optical communication apparatus (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where a second modulation element 1006 applies a second modulation signal to the second beam to generate a second modulated optical signal and where the second modulation signal carries second data for transmission to the remote optical communication apparatus 204 (step 3204));  
a first polarization component that adjusts a first polarization state of the first modulated optical signal (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where a first polarization component 1014 adjusts a first polarization state of the first modulated optical signal); 
a polarization dependent multiplexer component that multiplexes the first modulated optical signal having the adjusted first polarization state with the second 
an optical transceiver that receives the multiplexed optical signal first modulated optical signal with the adjusted first polarization state with the second modulated signal transmits the multiplexed first modulated optical signal having the adjusted first polarization state with the second modulated signal for receipt by the second optical communication apparatus (Fig 3, Fig 10, Fig 32, paragraphs [82][89][160] where an optical transceiver (106 or 1022) receives the multiplexed first modulated optical signal with the adjusted first polarization state with the second modulated signal and transmits the multiplexed first modulated optical signal having the adjusted first polarization state with the second modulated signal for receipt by a remote optical communication apparatus 204 (steps 3206, 3210)). 
Chaffee fails to explicitly disclose the first USPL source generating a beam comprising light pulses having a pulse height equal to or greater than 1 kWatt, and the second USPL source generating a beam comprising light pulses having a pulse height equal to or greater than 1 kWatt.   
However, Kitaoka discloses 
an ultra-short-pulse-laser (USPL) source generating a beam comprising a light pulse having a pulse height equal to or greater than 1 kWatt (Fig 1, paragraphs [33][34] where an USPL source generates a beam (i.e. Output Light) comprising a light pulse having a pulse height equal to or greater than 1 kWatt (i.e. a peak power of about 1 to 10 kW)).    
.
 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Chaffee et al (US Pub 20130182620) in view of Kitaoka et al (US Pub 20040086005) in further view of Zhang et al (US Pub 20130250982).


Regarding Claim 8, Chaffee as modified by Kitaoka also discloses an optical communication or sensor apparatus wherein the optical pulse width is equal to or less than 100 femtoseconds (Chaffee Fig 3, Fig 8, Fig 32, paragraphs [82][87][160] and 
Chaffee as modified by Kitaoka fails to explicitly disclose the peak optical pulse power being greater than 10 kWatts.
However, Zhang discloses 
a peak optical pulse power being greater than 10 kWatts (Fig 3A, paragraphs [45][51] where an USPL source 300 generates a peak optical pulse power being greater than 10 kWatts (e.g. peak power of 100 KW)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the USPL source 102 as described in Chaffee as modified by Kitaoka, with the teachings of the USPL source 300 as described in Zhang. The motivation being is that as shown an USPL source 300 can generate a peak optical pulse power being greater than 10 kWatts (e.g. peak power of 100 KW) and one of ordinary skill in the art can implement this concept into the USPL source 102 as described in Chaffee as modified by Kitaoka and have an USPL source 102 that generates a peak optical pulse power being greater than 10 kWatts (e.g. peak power of 100 KW) i.e. as an alternative so that the USPL source 102 generates light pulses with high peak output power in order to reach longer distances and which modification is a simple implementation of a known concept of a known USPL source into another for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/Proportion” states that a change in size/proportion (peak optical pulse power) of known elements (light pulses) of a prior art is not patentable because it is obvious and requires only ordinary skill in the art to perform. 

Conclusion
Closest art relevant to the Applicant’s disclosure and not relied upon.

Kavehrad (US Pub 20070242955) and more specifically Fig 8A and Fig 8B.

Zhang et al (US Pat 8078058) and more specifically Fig 3.

Chen (US Pat 8244137) and more specifically Fig 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636